Exhibit 10.3

 

INDEMNITY AGREEMENT

 

THIS INDEMNITY AGREEMENT, dated as of [DATE], between VICAL INCORPORATED, a
Delaware corporation (hereinafter referred to, together with its subsidiaries,
if any, as the “Corporation”), and [NAME OF INDEMNITEE] (the “Indemnitee”),

 

W I T N E S S E T H:

 

WHEREAS, Indemnitee is a director, officer, employee or other agent of the
Corporation, or is serving at the request of the Corporation as a director,
officer, employee or other agent of another corporation, partnership, joint
venture, trust or other enterprise (an “Alternate Enterprise”) and in such
capacity is performing a valuable service for the Corporation; and

 

WHEREAS, Indemnitee is willing to serve, continue to serve, and take on
additional service for or on behalf of the Corporation on the condition that he
or she be indemnified as herein provided; and

 

WHEREAS, it is intended that Indemnitee shall be paid promptly by the
Corporation all amounts necessary to effectuate in full the indemnity provided
herein.

 

NOW THEREFORE, in consideration of the premises and the covenants in this
Agreement, and intending to be legally bound hereby, the parties hereto agree as
follows:

 

1.             Services by Indemnitee.  Indemnitee agrees to serve as a
director, officer, employee or other agent of the Corporation, or at the request
of the Corporation as a director, officer, employee or other agent of an
Alternate Enterprise, so long as he or she is duly appointed or elected and
qualified in accordance with the applicable provisions of the Restated
Certificate of Incorporation and Bylaws of the Corporation or the applicable
charter documents of any Alternate Enterprise, and until such time as he or she
resigns or fails to stand for election or is removed from his or her position. 
Indemnitee may at any time and for any reason resign or be removed from such
position (subject to any other contractual obligation or other obligation
imposed by operation of law), in which event the Corporation shall have no
obligation under this Agreement to continue Indemnitee in any such position.

 

2.             Indemnification.

 

(a)           The Corporation shall indemnify Indemnitee against Expenses and
Liabilities in connection with any Proceeding arising out of acts or omissions
of Indemnitee occurring during Indemnitee’s service as a director, officer,
employee or other agent of the Corporation, or during Indemnitee’s service at
the request of the Corporation as a director, officer, employee or other agent
of an Alternate Enterprise, or to the fullest extent permitted by the Delaware
General Corporation Law (the “DGCL”) or the Restated Certificate of
Incorporation or Bylaws of the Corporation in effect on the date hereof or as
the DGCL or such Restated Certificate of

 

--------------------------------------------------------------------------------


 

Incorporation or Bylaws may from time to time be amended (but, in the case of
any such amendment, only to the extent such amendment permits the Corporation to
provide broader indemnification rights than the DGCL or such Restated
Certificate of Incorporation or Bylaws permitted the Corporation to provide
before such amendment).  The right to indemnification provided in the Restated
Certificate of Incorporation and Bylaws of the Corporation shall be presumed to
have been relied upon by Indemnitee in serving or continuing to serve the
Corporation and shall be enforceable as a contract right.  Without diminishing
the scope of the indemnification provided by this Section 2, the Corporation
shall indemnify Indemnitee whenever he or she is or was a party or is threatened
to be made a party to any Proceeding, including without limitation any such
Proceeding brought by or in the right of the Corporation, because he or she is
or was a director, officer, employee or other agent of the Corporation, or is
serving at the request of the Corporation as a director, officer, employee or
other agent of an Alternate Enterprise, or because of anything done or not done
by Indemnitee in any such capacity, against Expenses and Liabilities actually
and reasonably incurred by Indemnitee or on his or her behalf in connection with
such Proceeding, including the costs of any investigation, defense, settlement
or appeal, except that no indemnification shall be made with respect to any
claim, issue or matter if Indemnitee was finally adjudged to be liable to the
Corporation by a court of competent jurisdiction due to his or her gross
negligence or willful misconduct unless and to the extent that a Delaware Court
of Chancery or the court in which the action was heard determines that
Indemnitee is entitled to indemnification for such amounts as the court deems
proper.  For example, if Indemnitee is adjudged liable due to gross negligence
or willful misconduct with respect to some but not all claims advanced against
him or her, Indemnitee shall be indemnified against those claims as to which he
or she was adjudged not to have been grossly negligent or to have engaged in
willful misconduct.  In addition to, and not as a limitation of, the foregoing,
the rights of indemnification of Indemnitee provided under this Agreement shall
include those rights set forth in Sections 3, 7, 8 and 12 below.

 

(b)           Indemnitee shall be paid promptly by the Corporation all amounts
necessary to effectuate the foregoing indemnity.

 

(c)           Indemnitee shall be entitled under this Agreement to
indemnification by the Corporation for a portion of the Expenses and Liabilities
that Indemnitee becomes legally obligated to pay in connection with any
Proceeding referred to in paragraph (a) above even if not entitled hereunder to
indemnification for the total amount thereof, and the Corporation shall
indemnify Indemnitee for the portion thereof to which Indemnitee is entitled.

 

3.             Advancement of Expenses.  All reasonable Expenses incurred by or
on behalf of Indemnitee shall be advanced from time to time by the Corporation
to Indemnitee within thirty (30) days after the Corporation’s receipt of a
written request for an advance of Expenses, whether prior to or after final
disposition of a Proceeding (except to the extent that there has been a Final
Adverse Determination that Indemnitee is not entitled to be indemnified for such
Expenses), including without limitation any Proceeding brought by or in the
right of the Corporation.  The written request for an advancement of any and all
Expenses under this paragraph shall contain reasonable detail of the Expenses
incurred by Indemnitee.  If required by the DGCL at the time of such advance,
Indemnitee hereby agrees to repay the amounts advanced if it is ultimately
determined that Indemnitee is not entitled to be indemnified pursuant to the
terms of this Agreement.

 

2

--------------------------------------------------------------------------------


 

4.             Limitations.  The foregoing indemnity and advancement of Expenses
shall not apply:

 

(a)           to the extent that Indemnitee has been indemnified and reimbursed
pursuant to such insurance as the Corporation may maintain for Indemnitee’s
benefit, or otherwise; provided, however, that notwithstanding the availability
of such other indemnification and reimbursement, Indemnitee may claim
indemnification and advancement of Expenses pursuant to this Agreement by
assigning to the Corporation, at its request, Indemnitee’s claims under such
insurance to the extent Indemnitee has been paid by the Corporation;

 

(b)           on account of any claim against Indemnitee solely for an
accounting of profits made from the purchase or sale by Indemnitee of securities
of the Corporation pursuant to the provisions of Section 16(b) of the Securities
Exchange Act of 1934 and amendments thereto or similar provisions of any
federal, state or local statutory law;

 

(c)           on account of Indemnitee’s conduct that is established by a final
judgment as constituting a breach of Indemnitee’s duty of loyalty to the
Corporation or resulting in any personal profit or advantage to which Indemnitee
was not legally entitled;

 

(d)           if indemnification is not lawful (and, in this respect, both the
Corporation and Indemnitee have been advised that the Securities and Exchange
Commission believes that indemnification for liabilities arising under the
federal securities laws is against public policy and is, therefore,
unenforceable and that claims for indemnification should be submitted to
appropriate courts for adjudication); or

 

(e)           in connection with any proceeding (or part thereof) initiated by
Indemnitee, or any proceeding by Indemnitee against the Corporation or its
directors, officers, employees or other agents, unless (i) such indemnification
is expressly required to be made by the DGCL, (ii) the proceeding was authorized
by the Board of Directors of the Corporation (the “Board of Directors”),
(iii) such indemnification is provided by the Corporation, in its sole
discretion, pursuant to the powers vested in the Corporation under the DGCL, or
(iv) the proceeding is initiated pursuant to Section 8 hereof.

 

5.             Insurance and Funding.  The Corporation may purchase and maintain
insurance to protect itself and/or Indemnitee against any Expenses and
Liabilities in connection with any Proceeding to the fullest extent permitted by
the DGCL.  The Corporation may create a trust fund, grant an interest or use
other means (including, without limitation, a letter of credit) to ensure the
payment of such amounts as may be necessary to effect indemnification or
advancement of Expenses as provided in this Agreement.

 

6.             Procedure for Determination of Entitlement to Indemnification.

 

(a)           Whenever Indemnitee believes that he or she is entitled to
indemnification pursuant to this Agreement, Indemnitee shall submit a written
request for indemnification to the Corporation.  Any request for indemnification
shall include sufficient documentation or information reasonably available to
Indemnitee to support his or her claim for indemnification.  Indemnitee shall
submit such claim for indemnification within a reasonable time not to exceed
five (5) years after any judgment, order, settlement, dismissal, arbitration
award, conviction,

 

3

--------------------------------------------------------------------------------


 

acceptance of a plea of nolo contendere or its equivalent, final termination or
other disposition or partial disposition of any Proceeding, whichever is the
later date for which Indemnitee requests indemnification.  The President or the
Secretary or other appropriate officer shall, promptly upon receipt of
Indemnitee’s request for indemnification, advise the Board of Directors in
writing that Indemnitee has made such request.  Determination of Indemnitee’s
entitlement to indemnification shall be made not later than ninety (90) days
after the Corporation’s receipt of his or her written request for such
indemnification.

 

(b)           The Indemnitee shall be entitled to select the forum in which
Indemnitee’s request for indemnification will be heard, which selection shall be
included in the written request for indemnification required in Section 6(a). 
The forum shall be any one of the following:

 

(i)  The stockholders of the Corporation, who shall make the determination by
majority vote or written consent;

 

(ii)  The Disinterested Directors, or if designated by a majority of such
Disinterested Directors, a committee of the Board of Directors consisting
entirely of Disinterested Directors, who shall make the determination by
majority vote or written consent; or

 

(iii) If there are no Disinterested Directors, by Independent Legal Counsel, who
shall make the determination in a written opinion.

 

If Indemnitee fails to make such designation, his or her claim shall be heard in
a forum selected by the Corporation in accordance with the DGCL, or shall be
determined by an appropriate court of the State of Delaware.

 

7.             Fees and Expenses of Independent Legal Counsel.  The Corporation
agrees to pay the reasonable fees and expenses of Independent Legal Counsel
should such Independent Legal Counsel be retained to make a determination of
Indemnitee’s entitlement to indemnification pursuant to Section 6 of this
Agreement, and to fully indemnify such Independent Legal Counsel against any and
all expenses and losses incurred by any of them arising out of or relating to
this Agreement or their engagement pursuant hereto.

 

8.             Remedies of Indemnitee.

 

(a)           In the event that (i) a determination pursuant to Section 6 hereof
is made that Indemnitee is not entitled to indemnification, (ii) advances of
Expenses are not made pursuant to this Agreement, (iii) payment has not been
timely made following a determination of entitlement to indemnification pursuant
to this Agreement, or (iv) Indemnitee otherwise seeks enforcement of this
Agreement, Indemnitee shall be entitled to a final adjudication in an
appropriate court of the State of Delaware of his or her rights.  The
Corporation shall not oppose Indemnitee’s right to seek any such adjudication.

 

(b)           In the event that a determination that Indemnitee is not entitled
to indemnification, in whole or in part, has been made pursuant to Section 6
hereof, the decision in the judicial proceeding provided in paragraph (a) of
this Section 8 shall be made de novo and Indemnitee shall not be prejudiced by
reason of a determination that he or she is not entitled to indemnification.

 

4

--------------------------------------------------------------------------------


 

(c)           If a determination that Indemnitee is entitled to indemnification
has been made pursuant to Section 6 hereof or otherwise pursuant to the terms of
this Agreement, the Corporation shall be bound by such determination in the
absence of (i) a misrepresentation of a material fact by Indemnitee or (ii) a
specific finding (which has become final) by an appropriate court of the State
of Delaware that all or any part of such indemnification is expressly prohibited
by law.

 

(d)           In any court proceeding pursuant to this Section 8, the
Corporation shall be precluded from asserting that the procedures and
presumptions of this Agreement are not valid, binding and enforceable.  The
Corporation shall stipulate in any such court that the Corporation is bound by
all the provisions of this Agreement and is precluded from making any assertion
to the contrary.

 

(e)           Expenses reasonably incurred by Indemnitee in connection with his
or her request for indemnification under this Agreement, seeking enforcement of
this Agreement or to recover damages for breach of this Agreement shall be borne
by the Corporation.

 

9.             Modification, Waiver, Termination and Cancellation.  No
supplement, modification, termination, cancellation or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto.  No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar), nor shall such waiver constitute a continuing waiver.

 

10.           Notice by Indemnitee and Defense of Claim.  Indemnitee shall
promptly notify the Corporation in writing upon being served with any summons,
citation, subpoena, complaint, indictment, information or other document
relating to any Proceeding, if an claim for indemnification in respect thereof
is to be made against the Corporation under this Agreement, but the omission so
to notify the Corporation will not relieve it from any liability which it may
have to Indemnitee if such omission does not prejudice the Corporation’s
rights.  If such omission does prejudice the Corporation’s rights, the
Corporation will be relieved from liability only to the extent of such
prejudice; nor will such omission relieve the Corporation from any liability
which it may have to Indemnitee otherwise than under this Agreement.  With
respect to any Proceeding as to which Indemnitee notifies the Corporation of the
commencement thereof:

 

(a)           The Corporation will be entitled to participate therein at its own
expense; and

 

(b)           The Corporation jointly with any other indemnifying party
similarly notified will be entitled to assume the defense thereof, with counsel
reasonably satisfactory to Indemnitee; provided, however, that the Corporation
shall not be entitled to assume the defense of any Proceeding if Indemnitee
shall have reasonably concluded, and so notified the Corporation, that there may
be a conflict of interest between the Corporation and Indemnitee with respect to
such Proceeding.  After notice from the Corporation to Indemnitee of its
election to assume the defense thereof, the Corporation will not be liable to
Indemnitee under this Agreement for any Expenses subsequently incurred by
Indemnitee in connection with the defense thereof, other than reasonable costs
of investigation or as otherwise provided below.  Indemnitee shall have the
right

 

5

--------------------------------------------------------------------------------


 

to employ his or her own counsel in such Proceeding but the fees and expenses of
such counsel incurred after notice from the Corporation of its assumption of the
defense thereof shall be at the expense of Indemnitee unless:

 

(i)  The employment of counsel by Indemnitee has been authorized by the
Corporation; or

 

(ii)  The Corporation shall not in fact have employed counsel to assume the
defense in such Proceeding or shall not in fact have assumed such defense and be
acting in connection therewith with reasonable diligence;

 

in each of which cases the fees and expenses of such counsel shall be at the
expense of the Corporation.

 

(c)           The Corporation shall not settle any Proceeding in any manner
which would impose any penalty or limitation on Indemnitee without Indemnitee’s
written consent; provided, however, that Indemnitee will not unreasonably
withhold his or her consent to any proposed settlement.  The Corporation shall
not be liable to indemnify Indemnitee under this Agreement for any amounts paid
in settlement of any Proceeding effected without the Corporation’s written
consent; provided, however, that the Corporation will not unreasonably withhold
its consent to any proposed settlement.

 

11.           Notices.  All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
(i) delivered by hand and receipted for by the party to whom said notice or
other communication shall have been directed, or (ii) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed:

 

(a)  If to Indemnitee, to:

 

[Name of Indemnitee]

[Address of Indemnitee]

 

(b)  If to the Corporation, to:

Vical Incorporated

9373 Towne Centre Drive, Suite 100

San Diego, CA  92121

Attention:  Chief Executive Officer

 

or to such other address as may have been furnished to Indemnitee by the
Corporation or to the Corporation by Indemnitee, as the case may be.

 

12.           Nonexclusivity.  The rights of Indemnitee hereunder shall not be
deemed exclusive of any other rights to which Indemnitee may now or in the
future be entitled under the DGCL, the Corporation’s Restated Certificate of
Incorporation or Bylaws, or any agreements, vote of stockholders, resolution of
the Board of Directors or otherwise.

 

6

--------------------------------------------------------------------------------


 

13.           Certain Definitions.

 

(a)           “Disinterested Director” shall mean a director of the Corporation
who is not or was not a party to the Proceeding in respect of which
indemnification is being sought by Indemnitee.

 

(b)           “Expenses” shall include all direct and indirect costs (including,
without limitation, attorneys’ fees, retainers, court costs, transcripts, fees
of experts, witness fees, travel expenses, duplicating costs, printing and
binding costs, telephone charges, postage, delivery service fees, all other
disbursements or out-of-pocket expenses and reasonable compensation for time
spent by Indemnitee for which he or she is otherwise not compensated by the
Corporation) actually and reasonably incurred in connection with a Proceeding or
establishing or enforcing a right to indemnification under this Agreement, the
DGCL or otherwise; provided, however, that “Expenses” shall not include any
Liabilities.

 

(c)           “Final Adverse Determination” shall mean that a determination that
Indemnitee is not entitled to indemnification shall have been made pursuant to
Section 6 hereof and either (1) a final adjudication in a Delaware court
pursuant to Section 8(a) hereof shall have denied Indemnitee’s right to
indemnification hereunder, or (2) Indemnitee shall have failed to file a
complaint in a Delaware court pursuant to Section 8(a) for a period of one
hundred twenty (120) days after the determination made pursuant to Section 6
hereof.

 

(d)           “Indemnification Period” shall mean the period of time during
which Indemnitee shall continue to serve as a director, officer, employee or
other agent of the Corporation, or at the request of the Corporation as a
director, officer, employee or other agent of an Alternate Enterprise, and
thereafter so long as Indemnitee shall be subject to any possible Proceeding
arising out of acts or omissions of Indemnitee while serving as a director,
officer, employee or other agent of the Corporation, or while serving at the
request of the Corporation as a director, officer, employee or other agent of an
Alternate Enterprise.

 

(e)           “Independent Legal Counsel” shall mean a law firm or a member of a
law firm selected by the Corporation and approved by Indemnitee (which approval
shall not be unreasonably withheld) and that neither is presently nor in the
past five (5) years has been retained to represent:  (i) the Corporation, in any
material matter, or (ii) any other party to the Proceeding giving rise to a
claim for indemnification hereunder.  Notwithstanding the foregoing, the term
“Independent Legal Counsel” shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Corporation or Indemnitee in an
action to determine Indemnitee’s right to indemnification under this Agreement.

 

(f)            “Liabilities” shall mean liabilities of any type whatsoever
including, but not limited to, any judgments, fines, ERISA excise taxes and
penalties, penalties and amounts paid in settlement (including all interest
assessments and other charges paid or payable in connection with or in respect
of such judgments, fines, penalties or amounts paid in settlement) of any
proceeding.

 

(g)           “Proceeding” shall mean any threatened, pending or completed
action, claim, suit, arbitration, alternate dispute resolution mechanism,
investigation, administrative hearing or any other proceeding whether civil,
criminal, administrative or investigative, including any appeal therefrom.

 

7

--------------------------------------------------------------------------------


 

14.           Binding Effect, Duration and Scope of Agreement.  This Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
parties hereto and their respective successors and assigns (including any direct
or indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Corporation), spouses, heirs
and personal and legal representatives.  This Agreement shall continue in effect
during the Indemnification Period, regardless of whether Indemnitee continues to
serve as a director or as an officer.

 

15.           Severability.  If any provision or provisions of this Agreement
(or any portion thereof) shall be held to be invalid, illegal or unenforceable
for any reason whatsoever:

 

(a)           the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby; and

 

(b)           to the fullest extent legally possible, the provisions of this
Agreement shall be construed so as to give effect to the intent of any provision
held invalid, illegal or unenforceable.

 

16.           Governing Law and Interpretation of Agreement.  This Agreement
shall be governed by and construed and enforced in accordance with the laws of
the State of Delaware, as applied to contracts between Delaware residents
entered into and to be performed entirely within Delaware.  If the laws of the
State of Delaware are hereafter amended to permit the Corporation to provide
broader indemnification rights than said laws permitted the Corporation to
provide prior to such amendment, the rights of indemnification and advancement
of expenses conferred by this Agreement shall automatically be broadened to the
fullest extent permitted by the laws of the State of Delaware, as so amended.

 

17.           Consent to Jurisdiction.  The Corporation and Indemnitee each
irrevocably consent to the jurisdiction of the courts of the State of Delaware
for all purposes in connection with any action or proceeding which arises out of
or relates to this Agreement and agree that any action instituted under this
Agreement shall be brought only in the state courts of the State of Delaware.

 

18.           Entire Agreement.  This Agreement represents the entire agreement
between the parties hereto, and there are no other agreements, contracts or
understandings between the parties hereto with respect to the subject matter of
this Agreement, except as specifically referred to herein or as provided in
Section 12 hereof.

 

8

--------------------------------------------------------------------------------


 

19.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement.

 

 

VICAL INCORPORATED

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

[NAME OF INDEMNITEE]

 

 

 

 

 

 

9

--------------------------------------------------------------------------------